


Exhibit 10.39

 

January 29, 2009

 

Mr. David A. Harrison

14 Elm Street

Denville, NJ 07834

 

Re:       Consulting Agreement

 

Dear Dave:

 

This letter agreement (the “Agreement”), effective as of January 30, 2009 (the
“Effective Date”), when accepted and agreed to by you (“Consultant”) and
Building Materials Corporation of America (“GAF”), shall constitute the
agreement between Consultant and GAF pursuant to which Consultant is to provide
consulting services to GAF and its affiliates and/or subsidiaries as set forth
herein.

 

WHEREAS, Consultant has prior experience with GAF’s business and industry, and
the parties seek to establish the terms and conditions pursuant to which
Consultant shall provide services, advice and expertise on the subject matter
designated herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, intending to be legally
bound, do hereby agree as follows:

 

1.                                       Consulting Services.  A.  During the
term of this Agreement, Consultant shall provide GAF with the consulting
services described herein (the “Services”), when and as directed by GAF’s
Designated Representative identified in Paragraph 2, below.   Such Services
shall generally involve the services described in Paragraphs 4.A and 4.B below,
and such other work or special projects as GAF’s Designated Representative shall
direct from time to time.

 

B.            All such Services shall be performed at times and locations
approved by GAF’s Designated Representative.  Consultant will not maintain an
office at any GAF facility.

 

C.            Additional Services to be provided by Consultant shall only be
authorized if approved in advance and in writing by GAF’s Designated
Representative, or such other person as is designated in writing from time to
time by GAF.  If such additional Services are not so authorized in advance, GAF
shall not be responsible for payment of the same.

 

--------------------------------------------------------------------------------


 

D.            Consultant acknowledges and agrees that Consultant shall be
providing consulting services pursuant to this Agreement as an independent
contractor and that this Agreement does not, and is not intended to, create any
employer-employee relationship between Consultant and GAF.  As such, Consultant
acknowledges that Consultant is not eligible to participate in, and waives any
claims to, any type of benefits offered to employees of GAF, its affiliates or
subsidiaries, including, but not limited to, vacation, sick leave, holiday pay,
payroll taxes, workers’ compensation, and unemployment compensation insurance.

 

E.             Consultant agrees to use his best efforts to meet GAF’s requests
and to provide GAF with the full benefit of his knowledge, experience, and skill
in the field.  Consultant warrants that his Services shall be performed in a
professional and workmanlike manner and according to the highest standards of
the industry.

 

2.                                       Designated Representative.  In
rendering the Services to be provided hereunder, Consultant shall receive
instructions from Robert B. Tafaro as GAF’s Designated Representative (unless
notified to the contrary in writing by GAF).

 

3.                                       Compensation.

 

A.  For the first twelve (12) months of this Agreement (the “Initial Period”),
GAF shall pay consultant a monthly fee of twenty-eight thousand dollars
($28,000.00) (or prorated amount for any portion of a month, as determined by
days within the month).

 

B.  For the six (6) months following the Initial Period (the “Extended Period”),
GAF shall pay consultant a monthly fee of ten thousand dollars ($10,000.00) (or
prorated amount for any portion of a month, as determined by days within the
month).

 

C.  Notwithstanding any provision to the contrary contained herein, at any time
during the Initial Period, Consultant may elect, upon ten (10) days’ written
notice to GAF, to provide the Guaranteed Initial Period Reduced Services (as
defined below) and receive a monthly fee of fourteen thousand dollars
($14,000.00) (or prorated amount for any portion of a month, as determined by
days within the month), in lieu of, and not in addition to, the compensation
provided for in Paragraph 3.A.  If Consultant makes such election, the election
shall terminate at the end of the Initial Period.

 

D.  Notwithstanding any provision to the contrary contained herein, at any time
during the Extended Period, Consultant may elect, upon ten (10) days’ written
notice to GAF, to provide the Guaranteed Extended Period Reduced Services (as
defined below) and receive a monthly fee of five thousand dollars ($5,000.00)
(or prorated amount for any portion thereof) in lieu of, and not in addition to,
the compensation provided for in Paragraph 3.B.

 

E.   The Company may, in its sole discretion, authorize consultant to perform
some or all of the Guaranteed Initial Period Services, Guaranteed Extended
Period Services, Guaranteed Initial Period Reduced Services, or Guaranteed
Extended Period Reduced

 

2

--------------------------------------------------------------------------------


 

Services (collectively, the “Guaranteed Services”), as applicable, but shall pay
Consultant the full amount for the applicable Guaranteed Services, as provided
in Paragraphs 3.A, 3.B, 3.C or 3.D.

 

4.                                       Services.

 

A.   For the Initial Period, upon the request and direction of GAF, Consultant
shall (i) attend or conduct seminars or other meetings with GAF certified
contractors or such other persons as requested by GAF (each day of such seminars
or meetings, not including days for preparation and travel, a “Contractor
Event”) for that number of Contractor Events as requested by GAF pursuant to
Section 4.F. but not to exceed twenty-five (25) Contractor Events, and
(ii) perform, upon the request and at the direction of GAF, no more than twenty
(20) hours per month of Services in addition to the Contractor Events
(collectively, the “Guaranteed Initial Period Services”).

 

B.  For the Extended Period, upon the request and at the direction of GAF,
Consultant shall (i) attend or conduct that number of Contractor Events as
requested by GAF pursuant to Section 4.F. but not to exceed eleven (11)
Contractor Events, and (ii) perform, upon the request and direction of GAF, no
more than ten (10) hours per month of Services in addition to the Contractor
Events (collectively, the “Guaranteed Extended Period Services”).

 

C.  “Guaranteed Initial Period Reduced Services” shall mean performing, upon the
request and at the direction of GAF, no more than twenty (20) hours per month of
Services.

 

D.  “Guaranteed Extended Period Reduced Services” shall mean performing, upon
the request and at the direction of GAF, no more than ten (10) hours per month
of Services.

 

E.   In addition to that number of (i) Contractor Events or (ii) hours of
consulting services included as part of the Guaranteed Initial Period Services
or Guaranteed Extended Period Services, as applicable, GAF and Consultant may
mutually agree that Consultant (A) attend or conduct additional Contractor
Events in exchange for payment to Consultant equal to two thousand five hundred
dollars ($2,500.00) per Contractor Event or (B) perform additional consulting
services for payment to Consultant equal to two thousand five hundred dollars
($2,500.00) per work day of eight (8) hours and prorated for any portion of a
day worked less than eight (8) hours.

 

F.   The parties agree to the following process for scheduling Contractor
Events.  For Contractor Events previously scheduled with Consultant prior to the
execution of this Agreement to take place prior to April 1, 2009, Consultant
acknowledges notice of such Contractor Events and hereby confirms his
availability to attend such Contractor Events.  For the avoidance of doubt,
Consultant’s attendance and participation at the International Roofing
Exposition in February 2009 shall not be considered a Contractor Event.

 

For the April 2009 through May 2009 period, Consultant shall provide to GAF by

 

3

--------------------------------------------------------------------------------


 

February 1, 2009 his dates of unavailability and GAF shall select dates on which
Consultant will attend Contractor Events no later than February 28, 2009.  To
the extent GAF wishes to schedule events in March 2009 in addition to those
already scheduled as of the date of this Agreement, GAF will provide Harrison at
least thirty (30) days notice for those particular dates.

 

For each period from September through October during the term of this
Agreement, including any renewal periods, Consultant shall provide to GAF by the
immediately preceding July 1 his dates of unavailability and GAF shall select
dates on which Consultant will attend Contractor Events no later than the
immediately preceding July 31.

 

For each period from January through May during the term of this Agreement,
including any renewal periods, commencing with the period beginning January 1,
2010, Consultant shall provide to GAF by the immediately preceding November 15
his dates of unavailability and GAF shall select dates on which Consultant will
attend Contractor Events no later than the immediately preceding December 15.

 

If GAF requests Consultant to participate in any Contractor Event outside of the
time periods described above, it shall provide Consultant with at least sixty
(60) days notice, and Consultant may propose alternative dates if he is
unavailable on the date proposed.

 

In providing dates of Consultant’s unavailability, Consultant agrees that he
will be available at least sixty percent (60%) of the business days for each
period.  GAF agrees to schedule Contractor Events in a logistically reasonable
manner so that Consultant has sufficient time to travel between Contractor
Events (for example, two days to travel between an event in Florida and an event
in Oregon).

 

G.   Consultant shall submit an invoice at the end of each calendar month during
the term hereof to GAF for the fees incurred by GAF pursuant to Paragraph 3
above for that month.  Said invoice shall be accompanied by appropriate
supporting documentation, satisfactory to GAF, evidencing the days and hours
worked by Consultant, if any, during said calendar month and any reimbursable
expenses incurred in accordance with Section 3 of the General Terms and
Conditions attached hereto for which Consultant seeks payment and reimbursement,
respectively, hereunder.  GAF shall review each invoice and the supporting
documentation accompanying the same and, unless disputed by GAF, pay the amount
set forth in each such invoice within thirty (30) days after GAF’s receipt of
the same.

 

5.                                       Term.  A.  The term of this Agreement
shall commence as of the Effective Date and shall terminate eighteen (18) months
from the Effective Date unless earlier terminated as provided herein (the
“Original Term”).

 

B.            Either party may terminate this Agreement at any time without
cause or reason and without any further liability, obligation or responsibility
hereunder to the other party or any third party, except for fees earned by
Consultant in accordance with this Agreement prior to such termination, upon not
less than thirty (30) days prior written

 

4

--------------------------------------------------------------------------------


 

notice to the other party.  A termination by GAF during the Original Term
pursuant to this Paragraph 5.B. shall not terminate GAF’s payment obligations
pursuant to Paragraph 3.A., 3.B., 3.C, or 3.D., as applicable.

 

C.            This Agreement shall terminate automatically and without any
further liability, obligation or responsibility hereunder upon the timely
revocation by Consultant of the Separation Agreement and General Release dated
as of January 30, 2009 by and between Consultant and GAF (the “Separation
Agreement”).

 

D.            If Consultant materially breaches this Agreement, the Separation
Agreement, or the Agreement Regarding Confidentiality and Competition dated as
of July 10, 1998 by and between Consultant and GAF, as amended by the Employment
Security Agreement dated as of June 30, 2001 by and between GAF and Harrison
(the “Confidentiality and Competition Agreement”), GAF may give written notice
to Consultant of such breach and Consultant shall have thirty (30) days after
receipt of such notice of breach to cure such breach; provided, however, that
Consultant shall have five (5) days to cure a breach of his non-competition or
confidentiality obligations, if curable.  If any breach is not cured within the
applicable time period, GAF may terminate this Agreement without any further
liability, obligation or responsibility.   The foregoing is in addition to and
without limiting GAF’s rights to any other remedy it may have as a result of
such breach.

 

E.             This Consulting Agreement shall terminate automatically and
without any further liability, obligation or responsibility hereunder upon the
death or disability of the Consultant.  Disability is defined to mean that
Consultant is physically unable to perform any obligation under this Agreement
for a total of fifteen (15) days during any period as described in Paragraph
4.F. above or the period of thirty (30) days in a rolling twelve (12)-month
period.

 

F.             GAF may immediately terminate this Consulting Agreement if
Consultant (a) engages in gross negligence or willful misconduct in performing
Services which are the subject of this Consulting Agreement or (b) discloses the
contents of the Separation Agreement or any other information, the disclosure of
which is prohibited by the Separation Agreement or Confidentiality and
Competition Agreement.  The foregoing is in addition to and without limiting
GAF’s rights to any other remedy it may have.

 

G.            GAF may extend the Extended Period of this Agreement upon the same
terms and conditions as those set forth herein for additional one (1) year terms
upon written notice to Consultant provided at least thirty (30) days prior to
the expiration of the then current term.

 

6.                                       Objectives.  To determine work
schedules and objectives, at GAF’s request, Consultant and GAF’s Designated
Representative (or such other person designated in writing by GAF from time to
time) shall confer in person or by telephone no more than once per month at a
mutually agreeable time and location.

 

5

--------------------------------------------------------------------------------


 

7.                                       Non-Competition.  Consultant
acknowledges and reaffirms his obligations under, and the restrictions imposed
by, the Confidentiality and Competition Agreement, as amended by the Employment
Security Agreement.  For purposes of determining the Restricted Period under
that Agreement, Consultant’s date of resignation of employment is the date of
the Separation Agreement.

 

Because of the nature of the Services to be performed by Consultant hereunder,
and because Consultant will have access to GAF’s Confidential Information, as
that term is defined in Condition 1 of the General Conditions for Consulting
Agreements, which are attached hereto and by reference incorporated herein,
Consultant agrees that the restrictions imposed by the aforementioned
Confidentiality and Competition Agreement shall be extended through the
Non-Competition Period (as defined below) and that, in addition to such
restrictions, during the Non-Competition Period Consultant shall not, directly
or indirectly, disclose confidential information that can be utilized by a
distributor to improve its negotiating approach to GAF’s detriment in roofing
products, including with respect to pricing and/or volume support, and
Consultant shall not provide services that adversely affect GAF’s competitive
position with its roofing competitors.  Nothing in this Agreement shall prevent
Consultant from providing services, such as (but not limited to) internal
training or marketing events, that provide a distributor with a competitive
advantage against other distributors without having the adverse effect on GAF
described in the preceding sentence.  As used herein, the term “Non-Competition
Period” means the term of this Agreement and any extension or extensions
thereof, and for such additional period, as provided below, after this
Agreement’s expiration or termination (the “Extended Non-Competition Period”).

 

The applicable Extended Non-Competition Period shall be as follows:

 

Upon expiration of this Agreement, including any extensions thereto, or (i) upon
termination pursuant to Paragraph 5.B. by GAF or (ii) upon termination pursuant
to Paragraph 5.E, the Extended Non-Competition Period shall terminate
twenty-four (24) months following such expiration or termination in exchange for
payment to Consultant of five thousand dollars ($5,000.00) per month during the
Extended Non-Competition Period.

 

If this Agreement is terminated early pursuant to (i) Paragraph 5.B. by
Consultant, (ii) Paragraph 5.C., (iii) Paragraph 5.D, or (iv) Paragraph 5.F,,
then the Non-Competition Period shall continue through the Original Term and the
Extended Non-Competition Period shall terminate twenty-four (24) months
following the date the Original Term would have ended if the Agreement had not
been earlier terminated.  If the Agreement is terminated as described in the
preceding sentence, GAF shall pay Consultant five thousand dollars ($5,000.00)
per month for each of the twenty-four (24) months of the Extended
Non-Competition Period following the date the Original Term would have ended if
the Agreement had not been earlier terminated.

 

Consultant’s restrictions and obligations as contained in this Paragraph 7 shall
survive termination of this Agreement and shall terminate as provided in this
Paragraph 7.

 

6

--------------------------------------------------------------------------------


 

8.                                       Non-Disparagement  Consultant agrees
that during the term of this Agreement and thereafter, he will not make any
statement or criticism which is adverse to the interests of GAF, its customers
or its vendors; nor will he take any action that may reasonably cause GAF, its
customers or its vendors embarrassment, humiliation, or otherwise cause or
contribute to GAF, its customers or its vendors being held in disrepute.  GAF
agrees that during the term of this Agreement and thereafter, its senior
management will not make any statement or criticism which is adverse to the
interests of Consultant nor will its senior managment take any action that may
reasonably cause Consultant embarrassment, humiliation, or otherwise cause or
contribute to Consultant being held in disrepute.  GAF agrees, in response to
any and all inquiries regarding Consultant’s work under this Agreement and/or
previous employment with GAF, to provide Consultant’s dates of employment and
work under this Agreement, his job title as an employee of GAF, and a statement
that only this information is provided regarding all GAF employees pursuant to
corporate practice.

 

If the foregoing is acceptable to you, please indicate such acceptance thereof
and your agreement thereto by signing and returning the enclosed copy of this
letter agreement to Robert B. Tafaro, GAF, 1361 Alps Road, Wayne, NJ 07470.

 

 

 

Very truly yours,

 

 

 

 

 

BUILDING MATERIALS CORPORATION
OF AMERICA

 

 

 

 

 

 

 

 

By: 

/s/ Robert B. Tafaro

 

 

 

Robert B. Tafaro

 

 

 

President and CEO

 

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

 

 

/s/ David A. Harrison

 

 

 

David A. Harrison

 

 

 

 

7

--------------------------------------------------------------------------------


 


GENERAL CONDITIONS

FOR

CONSULTING AGREEMENTS

 

1.                                       Confidentiality.  A.  Consultant shall
keep confidential and shall not use or disclose except in the performance of the
Services to be provided hereunder, any proprietary technical or business
information, including, but not limited to, trade secrets, of GAF, its
affiliates or subsidiaries which Consultant may have obtained during his prior
employment with GAF or may obtain during the term of this Agreement or which may
be developed by or on behalf of Consultant for GAF, its affiliates or
subsidiaries as well as any proprietary technical or business information of
third parties which is made available to Consultant in connection with
Consultant’s services hereunder (the “Confidential Information”).  Upon
termination or expiration of this Agreement, or earlier if requested by GAF, he
shall deliver all such Confidential Information and any copies of the same to
GAF.  Consultant acknowledges and agrees that GAFwould suffer irreparable harm
in the event the Confidential Information or any portion thereof was disclosed,
copied or used in any manner except as provided herein.  Accordingly, and
notwithstanding Condition 10.A. hereof, in the event of a breach or threatened
breach of the provisions of this Condition 1, Consultant agrees that GAFshall be
entitled to pursue any and all remedies at law or in equity, including, but not
limited to, a temporary restraining order or preliminary or permanent
injunction, or the equivalent of the same, without requirement of a bond, to
prevent disclosure, copying and/or use of the Confidential Information.

 

B.            Any other provisions contained herein to the contrary
notwithstanding, it is hereby agreed that the confidentiality and non-disclosure
provisions set forth in this Condition 1 shall indefinitely survive termination
of this Agreement.

 

2.                                       Proprietary Rights.  A.  The work
product of Consultant’s Services hereunder, whether of a business or technical
nature, and any writings, discoveries, inventions or improvements made or
conceived during the course of, or resulting from, the Services provided
hereunder, shall be promptly communicated to, and be the exclusive property of,
GAF.  Consultant, at no cost to him, shall perform all lawful acts requested by
GAF to:

 

(i)

perfect title therein in GAF or its nominee; and

 

 

(ii)

enable GAF or its nominee to obtain and maintain copyright, patent or other
legal protection therefor anywhere in the world.

 

B.            Any other provisions contained herein to the contrary
notwithstanding, it is hereby agreed that the provisions set forth in this
Condition 2 shall indefinitely survive termination of this Agreement.

 

3.                                       Expenses.  A.  Air travel, if required,
shall be by coach or economy class and be booked through GAF’s travel partner
Orbitz (or such other travel partner designated by GAF).  Orbitz air travel will
be direct billed to GAF.  Travel not associated with GAF should not be booked
under the GAF Orbitz travel.  GAF shall reimburse Consultant for all other

 

8

--------------------------------------------------------------------------------


 

reasonable and necessary travel and lodging expenses Consultant incurs at GAF’s
request in the performance of consulting services hereunder including, without
limitation, any travel from Consultant’s home to GAF’s headquarters in Wayne,
NJ, and for any other disbursements by Consultant that GAF authorizes in advance
in writing in accordance with GAF’s then current Travel and Entertainment
Policy.  Consultant shall not receive compensation for travel time, except to
the extent consulting services are actually performed during such time.

 

B.            Consultant shall submit an invoice to GAF’s Designated
Representative at the end of any month in which consulting services are
performed with respect to expenses for which Consultant seeks reimbursement
hereunder, accompanied by appropriate supporting documentation, satisfactory to
GAF, evidencing such expenses, including, but not limited to, a receipt for any
expenditure over ten dollars ($10.00).

 

4.                                       Complete Compensation.  Consultant
agrees that the payments hereunder are full and complete compensation for all
Services performed, for all obligations assumed and for all inventions,
improvements, patent rights and copyrights assigned hereunder.

 

5.                                       Conflict of Interest.  Consultant
represents, warrants and covenants that Consultant has no obligation to any
other party which is inconsistent with Consultant’s obligations under this
Agreement and that Consultant shall not, in the performance of this Agreement,
breach any obligations that Consultant may have to others.  Consultant agrees
not to perform any services for others that would create a conflict of interest
with Consultant’s obligations under this Agreement.

 

6.                                       Notices.  Any notices, payments or
statements to be provided under this Agreement shall be sent to Consultant at
the address to which this letter is directed and to GAF at its address above (to
the attention of its Designated Representative) or to such other address as one
party may from time to time designate in writing to the other.

 

7.                                       Independent Contractor.  Consultant
shall perform this Agreement solely as an independent contractor and not as
GAF’s agent, employee or representative.  Nothing in this Agreement is intended
or shall be construed to create or establish an agency, partnership or joint
venture relationship between the parties hereto. Consultant has no authority to
make any statement, representation or commitment of any kind or to take any
action binding upon GAF without GAF’s prior written authorization in each
instance. Consultant acknowledges that Consultant is not eligible to participate
in, and waives any claims to any type of benefits offered to employees of GAF,
its affiliates or subsidiaries.  GAF shall not withhold any amount attributable
to payments hereunder for any benefit program or for any local, state,
municipal, federal or national tax purpose, and Consultant shall be solely
responsible for fulfilling all such tax obligations, including, without
limitation, any salary, wage or payroll taxes or any other costs based on
employment and/or payroll, including, without limitation, any form of social
security, unemployment insurance, disability benefits, workers compensation,
severance payments, pension, health, life or any other employee benefits or
insurance, and/or any other local, state,

 

9

--------------------------------------------------------------------------------


 

municipal, federal or national taxes or levies otherwise imposed in connection
with any of the fees paid Consultant hereunder.

 

8.                                       Laws and Regulations.  Consultant shall
comply with all applicable laws and governmental regulations.  Consultant is not
expected or authorized to take any action in the name of or otherwise on behalf,
of GAF which would violate applicable laws or governmental regulations.

 

9.                                       Complete Agreement and Waiver.  A. 
This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof, merges all prior agreements, except the Separation
Agreement and Confidentiality and Competition Agreement, as amended by the
Employment Security Agreement, or understandings pertaining thereto, and may not
be modified except by a written amendment signed by the parties hereto.  The
Separation Agreement and Confidentiality and Competition Agreement, as amended
by the Employment Security Agreement, shall continue in full force and effect
and terminate upon their own terms.

 

B.            No waiver of any provision hereof shall be effective unless in
writing signed by the party alleged to have waived such provision.  Any single
waiver shall not operate to waive subsequent or other defaults.

 

10.                                 Dispute Resolution.  A.  Any controversy or
claim arising from or related to this Agreement or the breach thereof shall be
settled by final and binding arbitration by a single arbitrator in an
arbitration administered by the American Arbitration Association in Passaic
County, New Jersey, in accordance with the Expedited Procedures of its
Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.

 

B.            Consultant and GAF hereby consent and submit to the exclusive
jurisdiction of the Federal and state courts located in the State of New Jersey
with regard to any and all disputes arising from or related to Condition 1.A. of
these General Conditions.  Consultant and GAF waive any objection to personal
jurisdiction in New Jersey and any objection that those courts are inconvenient
forums to hear such disputes.  Each of Consultant and GAF hereby consent and
agree that service of process by the other party shall be deemed validly and
properly effected against them upon the mailing of a copy of such process by
certified mail, postage prepaid, to them at their addresses as provided in
Condition 6 hereof.

 

11.                                 Assignment.  Consultant shall not assign or
transfer this Agreement, either in whole or in part and shall not delegate or
subcontract any of the consulting services to be provided hereunder, whether by
operation of law or otherwise.  Any such purported transfer or assignment of
rights or delegation of duties hereunder shall be of no force or effect.

 

12.                                 Governing Law.  The validity,
interpretation, performance and enforcement of this Agreement shall be governed
by the laws of the State of New Jersey without giving effect to its conflict of
laws provisions.

 

10

--------------------------------------------------------------------------------


 

13.                                 Captions.  The captions used herein are for
reference purposes only, and shall not in any way affect the meaning or
interpretation of this Agreement.

 

14.                                 Insurance.  Consultant represents, warrants
and covenants that Consultant presently maintains, and shall during the term
hereof continue to maintain, personal liability insurance
with                               and automobile liability insurance
with                              , or with other insurers whose names are first
provided by Consultant to GAF in writing.

 

11

--------------------------------------------------------------------------------
